Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-11, 13-17 and 23 are allowed; claims 2, 12 and 18-22 are canceled. 
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1 and 11 recite, inter alia, the rejection response message comprises both a back-off event parameter and a back-off time parameter; wherein the a-back-off event parameter which indicates that the UE being allowed to again request access to the network slice is conditioned upon occurrence of an event, wherein the event is the UE receiving a paging message from a radio access network (RAN); wherein the back-off time parameter indicates a back-off period; and wherein during the back-off period corresponding to the back-off time parameter, the UE is not allowed to request access to the network slice unless the event corresponding to the back- off event parameter occurs, in which case the UE is allowed to request access to the network slice during the back-off period corresponding to the back-off time parameter based on the occurrence of the event corresponding to the back-off event parameter. 
Independent Claim 23 recites, inter alia, wherein the rejection response message comprises both a back-off event parameter and a back-off time parameter; wherein the back-off event parameter indicates that the UE being allowed to again request access to the network slice is conditioned upon occurrence of an event, wherein the event is the UE receiving a paging message from a radio access network (RAN); wherein the back-
But the prior art fails to disclose, singly or in combination, the limitations, in combination with the remaining limitations as a whole. Hence the claims are allowed for that reason.   
Dependent Claims are allowed as being dependent upon the allowed Independent Claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DINH NGUYEN/Primary Examiner, Art Unit 2647